 In the Matterof FRASER FURNACE COMPANY, EMPLOYERandSTOVEMOUNTERSINTERNATIONAL UNION OF AMERICA, A. F. L., PETI-TIONERCase No. 20-B-1732.-Decided February 14, 1947Mr. Thomas E. Merritt,of Stockton,, Calif., for the Employer.Mr. John D. Roberts,of San Francisco, Calif., for the Petitioner.Messrs. J. Earl CoolcandRay Seidner,both of San Francisco,Calif., for the Intervenor.Mr. Emil C. Farkas,of counselto theBoard.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Stockton,California, on August 2, 1946, before Charles Y. Latimer, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERFraserFurnace Company, a California corporation, is engaged atits plantat Stockton, California, in the business of manufacturing gasheating appliances.During the 6 months preceding the hearing theEmployer purchasedraw materialsvalued at about $250,000, of whichapproximately80 percent represented shipments from points outsidethe State of California.During the same period approximately 60percent ofthe finished products manufactured by the Employer wasshipped to points outside the State.The Employer admits and we find that it is engagedin commercewithin the meaning of the National Labor Relations Act.72N L II B,No.1216371-1 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVED 1The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.Sheet Metal Workers International Association, Local 355, hereincalled the Intervenor, is a labor organization affiliated with the Ameri-can Federation of Labor, claiming to represent employees of the Em-ployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer has refused to recognize the Petitioner as the ex-clusive bargaining representative of employees of the Employer in thealleged appropriate unit in view of the conflicting claim to certain ofthe employees therein by the Intervenor, a coaflil i ate of the same parentbody.The Employer has had collective bargaining relations with thePetitioner and the Intervenor since 1936 and 1940, respectively.Thefirst collective bargaining agreement was entered into by the Employerand the Petitioner in 1936 and covered virtually the same unit as isnow sought by the Petitioner.This bargaining relationship continueduntil 1940.At that time, a jurisdictional dispute which had beenprecipitated by the Intervenor's assertion of jurisdiction over allemployees of the Employer working on sheet metals of No. 10 U. S.gauge, its equivalent or lighter, was settled by the two unions in aconference held on January 9, 1940, with repi esentatives of the MetalTrades Council at San Francisco.Thereafter, the Employer pro-ceeded to bargain with both the Petitioner and the Intervenor for theemployees accorded by the agreement to their particular jurisdictions.On January 17, 1940, the Employer entered into a collective bar-gaining contract with the Intervenor, effective February 1, 1940, for aninitial period ending December 31, 1940, and containing a 90-day re-newal clause.At an undisclosed date in 1940, the Employer alsoexecuted a contract with the Petitioner for a period of 1 year andcontaining a 30-day renewal clause.From that time. and coiltinuingto the present, these contracts have been renewed annually.On April 2, 1946, the Petitioner filed its petition herein, and on thefollowing day notified the Employer, by telegram, that it was in-stituting this proceeding because "the Sheet Metal Workers Union has1 Subsequent to the heailug the International Association of Nachinrsts, herein calledthe IAM, filed a motion to intervene for the purpose of protecting its interests in theEmployter's tool and (he makers, maintenance machinists, journeymen machinists, helpers,tiact with the Emplovei of December 18, 1946However, inasmuch as the parties heretohave agreed to exclude these employees from the unit sought herein, we find it unnecessaryto pass upon the motion to ratci vene FRASER- FURNACE COMPANY639not lived up to our agreement of 1940.',2Thereafter, on April 4,1946, the Employer entered into a collective bargaining agreementwith the intervenor covering the same employees as theretofore.Thiscontract was made effective retroactively to January 28, 1946, was foran initial period expiring December 31, 1916, and provided for auto-matic renewal for animal periods thereafter in the absence of writtennotice to change given by either party to the other at least 30 days be-fore the anniversary date of any year.This contract is not urged as abar to this, proceeding.Moreover, it is clear that under well-estab-lished principles of the Board it cannot bar an election at this time. aUnder the foregoing circumstances and because it appears that effec-tive resolution of the existing jurisdictional dispute between the Peti-tioner and the Intervenor cannot be had without resort to theAdministrative processes of the Act, we shall proceed with thei nvestlgati011.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the-meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv. TILE APPROPRIATE UNIT; TILE DETERMINATION OF REPRESENTATIVESAt the hearing the Petitioner sought a unit of all production andmaintenance employees, excluding office and clerical employees andsupervisory personnel.The Intervenor, however, contended that aseparate unit is appropriate for all employees engaged in the manu-facture, fabrication, and assembling of gas furnaces, and working onsheet metal of No. 10 U. S. gauge, its equivalent or lighter. The Em-ployer took no position with respect to the appropriateness of the re-quested units.Subsequent to the hearing and the motion of the TAMto intervene,' it was stipulated by all the parties that all tool and diemakers, maintenance machinists, journeymen machinists, helpers, ap-prentices, and leachnen or working foremen covered by the contractentered into by the Employer and the International Association ofMachinists on December 18, 1946, should be excluded from the unitor units hereinafter found appropriate.In this connection it appears that on December 28, 1944, the Intervenor, by letter,informed the San Francisco Labor Council that it was terminating the jurisdictionalagreement of January 9, 1940, and that all sheet metal work involving the manufacture,fabrication or assembly of wain air furnaces, evaporated coolers, fans, and blowers wouldtheieafter be done by members of its union3Matter of Ste Creneaoeve LimeeCQuarry Company, 70 NL R B 1259 ;Matter of FifthAve Shoe Corporation,69 N L R B 400.4Matter of U. S. Industrial Chemicals, Inc, 71 NL R B 940 ,Matter of Medwest Pi nrt-rng Co,58 N L R B 673,Matter of Con 1' Cu, ran Printing Company, 57 NL R lt,L85 ,Matter of The W II KistlerStationeryCompany,51 N L R B 9785See footnole 1,supra7 31 2 42-47-vol 72-42 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe unit issue which has now arisen and with which we are hereinconcerned, appears, for the most part, to be attributable to the break-down of the 1940 jurisdictional agreement.As indicated above, theEmployer bargained with the Petitioner on a plant-wide basis from1936 to 1940 and since that time has dealt with both the Petitionerand the Intervenor on the basis of their jurisdictional settlement of1940.The sheet metal workers, in the unit for which the Intervenorhas been the recognized bargaining representative, and whom it nowseeks, are well recognized and highly skilled craftsmen.They arerequired to qualify for their trade by serving a period of apprentice-ship, and are not inte'rchangeable with other employees. Indeed, theunit as described herein by the Intervenor appears to conform to thejurisdictional grant of that union from its parent organization.In view of the foregoing circumstances and upon the entire recordin the case, we are persuaded that either a unit of production andmaintenance employees as requested by the Petitioner or two sepa-rate units as urged by the Intervenor are appropriate.We shall,therefore, make no final unit determination at this time but shall, inpart, be guided by the desires of the employees as expressed in theelections directed hereinafter.If at such elections the employees ofboth voting groups set forth below select the Petitioner, they will betaken to have indicated their desire to constitutea single bargainingunit; otherwise they will be taken to have indicated their desire toconstitute separate bargaining units.Accordingly we shall direct separate elections by secret ballot amongthe employees of the Employer in each of the following voting groups,excluding office and clerical employees, tool and die makers, main-tenance machinists, journeymen machinists, helpers, apprentices, lead-men or working foremen (machinists), and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, subject to the limitatibns and additions set forth in theDirection :1.All employees engaged in the manufacture, fabrication, and as-sembling of gas furnaces and working on sheet metal of No. 10 U. S.gauge, itsequivalent, or lighter;2.All remaining production and maintenance employees.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Fraser Furnace Company,Stockton, California, elections by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the Regional FRASER FURNACE COMPANY641Director for the Twentieth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the voting groups describedin Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the elections, (a) to determine whether employees inGroup 1, above, desire to be represented by Sheet Metal Workers Inter-national Association, Local 355, A. F. L., or by Stove Mounters Inter-national Union of America, A. F. L., for the purposes of collectivebargaining, or by neither; and (b) to determine whether or not em-ployees in Group 2, above, desire to be represented by Stove MountersInternational Union of America, A. F. L:, for the purposes of collectivebargaining.1